By the deed of conveyance from the mortgagor to the holder of the first mortgage and two other persons, the grantees, including the first mortgagee of course, assumed and agreed to pay both the first mortgage and the second mortgage. Aside from the question of merger, and the further question of whether the conveyance from the mortgagor to the first mortgagee operated as an extinguishment and discharge of the mortgage debt, both of which are close and debatable questions, the fact remains that the assignment made by the first mortgagee of the first mortgage, which he had agreed to pay, was made after maturity, and such assignees stepped into the shoes of his assignor. We have held that the assignee of a mortgage has all the rights thereunder that his assignor had, but no greater rights, particularly if the assignment is made after the maturity of the secured debt. Marion Mortgage Company v. Grennan, 106 Fla. 913,  143 So.2d 761. My view is that when the first mortgagee and two other persons, took title from the mortgagor upon the strength of an assumption to pay both the first mortgage of $2000.00 and the second mortgage of $500.00, if this did not result in the merger or a discharge of the first mortgage debt, it would result in placing both mortgages on a parity so far as the grantees from the mortgage was concerned. They had agreed to pay both mortgages as a part of the purchase price of the property, and by this arrangement J. B. Loeb, the first mortgagee, in effect, agreed to pay his own debt. It is true, that by the deed he became the owner of only an undivided one-third interest in the premises, but by that deed he and his two associates not only agreed to pay the mortgage to himself but *Page 19 
they at the same time assumed the payment of the second mortgage to Charles W. Pelot, and they, nor either of them, could defeat this obligation or its security by assigning the first mortgage to a third party, one Fred B. Loeb, who was the complainant in the court below, who took the assignment with notice of both the first and second mortgages and the deed by which J. B. Loeb and his two associates had taken the property under an obligation to pay both mortgages. Certainly under these circumstances, J. B. Loeb could not have foreclosed his own first mortgage which he had agreed to pay, in such a way as to freeze out the second mortgagee and deprive him of his security. Nor could he accomplish the same result by assignment to a third party who took with record notice of his assignor's obligation to pay said first mortgage, and the second mortgage as well. The assignee would obtain no greater right than his assignor would. We are not concerned here with the question of rights of J. B. Loeb as holder of the first mortgage against two parties who with him, acquired title to the mortgaged premises, and who with him assumed the payment of Loeb's first mortgage and Pelot's second mortgage. The case seems to turn upon the question whether J. B. Loeb, the holder of the first mortgage, could have foreclosed his mortgage as against Charles E. Pelot, the holder of the second mortgage, after J. B. Loeb had assumed the payment of the mortgage on the same property held by Pelot. Having rendered himself liable to Pelot for the full amount of the mortgage which Pelot held, J. B. Loeb could not as against Pelot have foreclosed his alleged first mortgage, and since he could not have done so, neither could his assignee, who took the assignment of the first mortgage after maturity and with notice. See 41 C. J. 773, 780-781. My view is that when a first mortgagee takes title under an instrument *Page 20 
by which he assumes the payment of a junior mortgage, his own first mortgage debt is extinguished and discharged as against the holder of the junior mortgage, and that his assignee, especially after the maturity of the first mortgage, can take no better right. I think, therefore, that the lower court was in error in holding that the $500.00 mortgage of Charles E. Pelot was subordinated to complainant's $2000.00 mortgage, and that the decree appealed from should be reversed.
BUFORD, J., concurs.